Exhibit 10.1

BECKMAN COULTER, INC.

SEPARATION PAY PLAN

BECKMAN INSTRUMENTS, INC. (the “Company”) adopted the Beckman Instruments, Inc.
Separation Pay Plan (the “Plan”) as of the 25th day of October, 1993. The Plan
is a welfare benefit plan which is designed to provide payments upon severance
to certain employees of the Company and its divisions and subsidiaries. The Plan
(including any amendments thereto) is hereby amended and restated in its
entirety effective January 1, 2008, except as otherwise noted below, to comply
with Section 409A of the Code and Treasury Regulations and other guidance
promulgated thereunder and to make certain other technical amendments to the
Plan.

Prior to the adoption of the Plan, the Company maintained a policy of providing
notice pay to employees who were scheduled to be laid off. This Plan replaced
any of the policies, plans, or procedures of the Company or its subsidiaries and
divisions concerning layoff pay, pay in lieu of notice, or severance pay.

WITNESSETH:

ARTICLE I.

TITLE AND DEFINITIONS

1.1 - Title.

This Plan shall be known as the “Beckman Coulter, Inc. Separation Pay Plan.”

1.2 - Definitions.

Whenever the following terms are used in this Plan, with the first letter
capitalized, they shall have the meanings specified below.

“Additional Benefit” shall mean the benefit payable under Section 3.1(b),
provided all conditions for eligibility are satisfied.

“Administrator” shall mean the Vice President - Human Resources or his or her
delegate, as set forth in Article IV.

“Anniversary Date” shall mean the date recorded in the Company’s payroll records
for purposes of determining an Employee’s vacation accrual rate. The
determination of an Employee’s Anniversary Date shall be made by the Company in
its sole and absolute discretion.

“Basic Benefit” shall mean the benefit payable under Section 3.1(a), provided
all conditions for eligibility are satisfied.

 

1



--------------------------------------------------------------------------------

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

“Company” shall mean (i) Beckman Coulter, Inc., a Delaware corporation, (ii) any
successor corporation resulting from merger, consolidation, or transfer of
assets substantially as a whole, which shall expressly agree in writing to
continue the Plan as herein provided, and (iii) unless the context indicates
otherwise, any subsidiary of Beckman Coulter, Inc. which, with the written
approval of Beckman Coulter, Inc. elects to participate herein.

“Eligible Employee” shall mean an Employee who becomes eligible for a Separation
Pay Benefit in accordance with Section 2.1.

“Employee” shall mean any person who is classified by the Company as a person
who renders services to the Company in the status of “employee” as that term is
defined in Section 3121(d) of the Code (or its subsequent counterpart), other
than any person classified by the Company as (i) a non-resident alien, or
(ii) an intern.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Plan” shall mean the Beckman Coulter, Inc. Separation Pay Plan as set forth
herein, now in effect or hereafter amended.

“Service” shall mean the period beginning with an Employee’s Anniversary Date
and ending with the Employee’s Severance Date.

“Separation from Service” means, as to a particular Employee, a termination of
services provided by the Employee to his or her Employer (as defined below),
whether voluntarily or involuntarily, as determined by the Administrator in
accordance with Section 409A of the Code and Treasury Regulation
Section 1.409A-1(h). In determining whether an Employee has experienced a
Separation from Service, the following provisions shall apply:

(i) For an Employee who provides services to an Employer as an employee, except
as otherwise provided in clause (iii) below, a Separation from Service shall
occur when the Employee has experienced a termination of employment with the
Employer. An Employee shall be considered to have experienced a termination of
employment for this purpose when the facts and circumstances indicate that the
Employee and his or her Employer reasonably anticipate that either (A) no
further services will be performed by the Employee for the Employer after the
applicable date, or (B) that the level of bona fide services the Employee will
perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by the Employee (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Employee has been
providing services to the Employer less than 36 months). However, if the
Employee is on military leave, sick leave, or other bona fide leave of absence,
the employment relationship between the Employee and the Employer shall be
treated as continuing intact, provided that the period of such leave does not
exceed 6 months, or if longer, so long as the Employee retains a right to
reemployment with the Employer under an applicable statute or by contract. If
the period of a military leave, sick leave, or other bona fide leave of absence
exceeds 6 months

 

2



--------------------------------------------------------------------------------

and the Employee does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship shall be considered to be
terminated for purposes of this Plan as of the first day immediately following
the end of such 6-month period. In applying the provisions of this paragraph, a
leave of absence shall be considered a bona fide leave of absence only if there
is a reasonable expectation that the Employee will return to perform services
for the Employer.

(ii) For an Employee who provides services to an Employer as an independent
contractor, except as otherwise provided in clause (iii) below, a Separation
from Service shall occur upon the expiration of the contract (or in the case of
more than one contract, all contracts) under which services are performed for
such Employer, provided that the expiration of such contract(s) is determined by
the Administrator to constitute a good-faith and complete termination of the
contractual relationship between the Employee and such Employer.

(iii) For a Employee who provides services to an Employer as both an employee
and an independent contractor, a Separation from Service generally shall not
occur until the Employee has ceased providing services for the Employer as both
an employee and as an independent contractor, as determined in accordance with
the provisions set forth in clauses (i) and (ii) above. Similarly, if an
Employee either (A) ceases providing services for an Employer as an independent
contractor and begins providing services for such Employer as an employee, or
(ii) ceases providing services for an Employer as an employee and begins
providing services for such Employer as an independent contractor, the Employee
will not be considered to have experienced a Separation from Service until the
Employee has ceased providing services for such Employer in both capacities, as
determined in accordance with clauses (i) and (ii) above.

Notwithstanding the foregoing provisions in this definition, if an Employee
provides services for an Employer as both an employee and as a member of its
board of directors, to the extent permitted by Treasury Regulation
Section 1.409A-1(h)(5), the services provided by the Employee as a director
shall not be taken into account in determining whether the Employee has
experienced a Separation from Service as an employee, and the services provided
by such Employee as an employee shall not be taken into account in determining
whether the Employee has experienced a Separation from Service as a director,
for purposes of this Plan.

For purposes of this definition of “Separation from Service,” the term
“Employer” means the Company or subsidiary of the Company that the Employee last
performed services for or was employed by, as applicable, on the date of his or
her Separation from Service, and all other entities that are required to be
aggregated together and treated as the employer under Treasury Regulation
Section 1.409A-1(h)(3).

“Separation Pay Benefit” shall mean the Basic Benefit and, if applicable, the
Additional Benefit payable pursuant to Section 3.1. Notwithstanding the
foregoing, with respect to an Eligible Executive Employee (as defined in
Appendix C), for purposes of Article III, Separation Pay Benefit shall mean the
Executive Benefit described in Appendix C.

“Severance Date” shall mean the date the Eligible Employee incurs a Separation
from Service.

 

3



--------------------------------------------------------------------------------

“Specified Employee” means an Employee who, as of the date of the Employee’s
Separation from Service, is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i).

“Weekly Base Compensation” shall mean the Eligible Employee’s hourly base rate
of compensation (including shift premium and shift differential, if any) in
effect as of his or her Severance Date times the lesser of (i) forty (40) or
(ii) the number of hours the Eligible Employee was regularly scheduled to work
immediately prior to his or her Severance Date. For Employees with a monthly
base rate, the hourly base rate is determined by dividing the monthly base rate
by 173.33. By way of illustration and not limitation, Weekly Base Compensation
shall not include overtime earnings, bonuses or other supplemental compensation.

ARTICLE II.

ELIGIBILITY

2.1 - Eligibility Requirements.

(a) An Employee shall be eligible for a Separation Pay Benefit if he or she is
an Employee of the Company, and the Company or its delegate determines that he
or she has incurred a Separation from Service as a result of a layoff. Employees
covered by a collective bargaining agreement are not eligible for a Separation
Pay Benefit unless eligibility under this Plan has specifically been extended to
such Employees through the collective bargaining agreement.

(b) No Employee shall be eligible for a Separation Pay Benefit if he or she
voluntarily incurs a Separation from Service; provided, however, that an
Employee described in subsection (a) shall be eligible for a Separation Pay
Benefit if he or she voluntarily incurs a Separation from Service rather than
accept a change in the location of the Employee’s principal workplace for the
Company to a location that is more than fifty (50) miles from the Employee’s
principal workplace as of the date immediately preceding the date of such change
and that results in an increased commute for the Employee from his or her
principal residence (except for reasonable periods of required travel on Company
business); provided, further, that an Employee shall not be eligible for a
Separation Pay Benefit under this Section 2.1(b) unless both (x) the Employee
provides written notice to the Company of the condition claimed to satisfy the
foregoing relocation provision within ninety (90) days of the initial existence
of such condition, and (y) the Company fails to remedy such condition within
thirty (30) days of receiving such written notice thereof; and provided,
further, that in all events such voluntary Separation from Service by the
Employee must occur not more than one (1) year following the initial existence
of such condition.

(c) Notwithstanding the foregoing, an Employee shall not be eligible for a
Separation Pay Benefit if (1) his or her work hours are reduced, as opposed to
eliminated; (2) his or her work duties or job title are changed; (3) he or she
voluntarily terminates his or her employment with the Company for any reason
other than as described in Section 2.1(b); (4) he or she

 

4



--------------------------------------------------------------------------------

terminates his or her employment with the Company as a result of retirement,
disability, death, discharge by the Company for cause, or failure to return to
work after an approved leave of absence (including, without limitation, a
failure to return for any reason following the expiration of a leave of absence,
a failure to return for any reason after a leave of absence ends due to the
Employee being released to return to work, and the failure or inability to
return to work because of a medical condition that continues beyond the
expiration of the maximum period of a leave of absence); or (5) he or she enters
military service.

(d) Notwithstanding the foregoing, an Employee shall not be eligible for a
Separation Pay Benefit if he or she: (1) was employed on his or her Severance
Date as a temporary or contract Employee; or (2) is determined by the Company to
be assigned to or otherwise associated with any part of the business of the
Company or a subsidiary or division of the Company that was sold or otherwise
transferred to a different company, whether or not the Employee was entitled to
retain his or her job with such different company.

(e) Notwithstanding the foregoing, an Employee shall not be eligible for a
Separation Pay Benefit if he or she is entitled to a payment described in
Section 3.1(e) or (f) below.

(f) Individuals who are not classified by the Company as employees under
Section 3121(d) of the Code (including but not limited to, individuals
classified by the Company as independent contractors and consultants), and
individuals who are classified by the Company as employees of an entity other
than the Company (or an affiliate of the Company), are not considered
“Employees” under this Plan, even if the classification by the Company is
determined to be erroneous. The foregoing sentence sets forth a clarification of
the intention of the Company regarding participation in this Plan, and the
foregoing sentence is therefore applicable in interpreting the Plan for any year
prior to the addition of this sentence.

ARTICLE III.

BENEFITS PAYABLE UNDER THE PLAN

3.1 - Separation Pay Benefit Payable Under the Plan.

(a) Basic Benefit. The Basic Benefit payable to an Eligible Employee shall be
determined based on the Eligible Employee’s Service with the Company. Except as
otherwise provided, the Basic Benefit shall be an amount equal to the number of
weeks of the Eligible Employee’s Weekly Base Compensation determined according
to the following schedule:

 

Years of Service

  

Basic Benefit

Less than 3    2 weeks At least 3, but less than 15    1 week per year of
Service 15 or more    1-1/2 weeks per year of Service

 

5



--------------------------------------------------------------------------------

Effective for layoffs announced after March 1, 1998, if after calculating an
Eligible Employee’s Basic Benefit, the above schedule results in a Basic Benefit
that includes a unit of  1/2 Weekly Base Compensation, such unit shall be
rounded up to 3/5 of Weekly Base Compensation. Effective for an Eligible
Employee notified of a layoff after December 31, 1999, if after calculating an
Eligible Employee’s Basic Benefit, the above schedule results in a partial week
of Basic Benefit, such partial week shall be rounded up to a whole week.

Notwithstanding the foregoing, an Eligible Executive Employee (as defined in
Appendix C) shall not receive a Basic Benefit.

(b) Additional Benefit. In addition to the Basic Benefit, an Eligible Employee
shall be eligible for an Additional Benefit if such Eligible Employee executes
and delivers a valid release of all claims against the Company and its agents in
a form acceptable to the Company, and the Eligible Employee does not revoke such
release within a time period required by law for the revocation of a release.
The Additional Benefit payable to an Eligible Employee shall be determined based
on the Eligible Employee’s Service with the Company. Except as set forth below,
the Additional Benefit shall be an amount equal to the number of weeks of the
Eligible Employee’s Weekly Base Compensation determined according to the
following schedule:

 

Years of Service

  

Additional Benefit

Less than 10    4 weeks At least 10, but less than 15    6 weeks At least 15,
but less than 25    8 weeks 25 and more    12 weeks

Notwithstanding the foregoing, an Eligible Executive Employee (as defined in
Appendix C) shall not receive an Additional Benefit.

(c) For purposes of determining an Eligible Employee’s Separation Pay Benefit
under subsections (a) and (b) above, incomplete years of Service shall be
rounded up or down to the nearest year. Effective for layoffs or other
terminations announced after March 1, 1998, only complete years of Service shall
be regarded for purposes of determining an Eligible Employee’s Service with the
Company. In no event shall the Separation Pay Benefit exceed 104 weeks.

 

6



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the Company may adopt a schedule that
provides lower benefits to a division or location than the benefits set forth in
subsections (a) and (b) above. Any such schedule shall be attached hereto as an
appendix by an amendment to the Plan and, upon its adoption, shall be considered
a part of this Plan.

(e) Any payment of severance benefits under a change in control or similar
agreement shall be in lieu of any Separation Pay Benefit under this Plan.

(f) Any payment of severance benefits for international Service under a Company
policy or agreement with an Employee shall be in lieu of any Separation Pay
Benefit under this Plan.

(g) The Separation Pay Benefit paid to an Eligible Employee under this Plan
shall be reduced by the amount paid to the Eligible Employee under any federal,
state or local law which requires a formal notice period, pay in lieu of notice,
severance payments or similar payments.

(h) The Separation Pay Benefit shall not be considered “compensation” for
purposes of determining any benefits provided under any pension, savings or
other benefit plan maintained by the Company, except as provided specifically
herein.

3.2 - Payment of Separation Pay Benefit.

(a) Except as otherwise provided in this Plan, the Separation Pay Benefit will
be paid in the form of periodic payments. Subject to Section 3.2(b), payment of
the Basic Benefit shall commence as soon as administratively practical following
the applicable Severance Date, and payment of the Additional Benefit (if any)
shall commence as soon as administratively practical after the final periodic
payment of the Basic Benefit, subject, however, to the Participant’s having
executed and delivered to the Company the release contemplated by Section 3.1(b)
and not having revoked such release. The periodic payments shall be paid in
accordance with the regular payroll practices in increments (e.g., biweekly)
that conform to local practices for similarly situated active Employees. If any
laid-off Eligible Employee is reemployed by the Company or any of its
subsidiaries or divisions within the payment period, his or her periodic Basic
Benefit payments will cease as of the date such reemployment is effective and,
if applicable, any remaining Additional Benefit payments will continue to be
paid according to the same scheduled periodic payment dates.

(b) Notwithstanding any other provision herein, if an Eligible Employee is a
Specified Employee as of the date of his or her Separation from Service, the
Eligible Employee’s benefits hereunder shall not be paid until the earlier of
(i) the date which is six (6) months after his or her Separation from Service
for any reason other than death, or (ii) the date of the Eligible Employee’s
death. The provisions of this paragraph shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. It is the Company’s intent that this Plan will
constitute a

 

7



--------------------------------------------------------------------------------

“separation pay plan” that provides for benefits only upon an “involuntary
separation from service (within the meaning of Section 409A of the Code and
Treasury Regulations promulgated thereunder) and that, accordingly, the
six-month waiting period described in this Section 3.2(b) will generally apply
to an Eligible Employee’s benefits hereunder only to the extent that such
benefits exceed two (2) times the lesser of (x) the Eligible Employee’s
annualized compensation for the year preceding the Eligible Employee’s Severance
Date, and (y) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
the Severance Date occurs. Any amounts otherwise payable to an Eligible Employee
upon or in the six (6) month period following the Eligible Employee’s Separation
from Service that are not so paid by reason of this Section 3.2(b) shall be paid
(without interest) as soon as practicable after the date that is six (6) months
after the Eligible Employee’s Separation from Service (or, if earlier, as soon
as practicable after the date of the Eligible Employee’s death).

(c) Interest shall not be payable on any Separation Pay Benefit payment.

(d) In the event of an Eligible Employee’s death prior to receiving the full
amount of his or her Separation Pay Benefit, the amount remaining payable under
the Plan shall be paid in a lump sum amount to the duly appointed and currently
acting personal representative of such Eligible Employee’s estate (which shall
include either the Eligible Employee’s probate estate or living trust). If there
is no personal representative of the Eligible Employee’s estate duly appointed
and acting in that capacity within 90 days after the Eligible Employee’s death
(or such extended period as the Administrator or delegate thereof determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Eligible Employee’s death), then such amount
shall be paid in a lump sum amount to the person or persons who can verify by
affidavit or court order to the satisfaction of the Administrator or delegate
thereof that they are legally entitled to receive the benefits specified
hereunder.

(e) In order for an Eligible Employee to receive payments under this Plan that
are exempt from Social Security and Medicare (FICA) taxes, the Eligible Employee
must meet one of the following requirements:

(i) He or she must provide the Company with periodic oral or written
confirmation of eligibility for state unemployment benefits; or

(ii) He or she must provide the Company with evidence that he or she would be
eligible for state unemployment benefits except for the fact that (A) he or she
has insufficient wage credits; (B) he or she has exhausted the duration of state
unemployment benefits; or (C) he or she has failed to satisfy the requisite
waiting period, provided that state unemployment benefits will commence once the
waiting period expires.

 

8



--------------------------------------------------------------------------------

3.3 - Inability to Locate Participant.

In the event that the Administrator is unable to locate an Eligible Employee
within two years following the date the Eligible Employee was to commence
receiving payment of benefits pursuant to this Article III, the Eligible
Employee’s entire benefit shall be forfeited. Furthermore, if any benefit
payment (by check or other form of payment) to an Eligible Employee remains
uncashed or unclaimed for two years following its delivery to the last known
address of the Eligible Employee, the amount of such benefit payment shall be
forfeited. Any forfeited amount shall immediately become the property of the
Company. If, after such forfeiture, the Eligible Employee later claims such
benefit, such benefit shall be reinstated without interest or earnings. The
distribution of such benefits shall thereafter be made in the manner determined
by the Administrator.

ARTICLE IV.

PLAN ADMINISTRATION

4.1 - Powers and Duties of the Administrator.

The Company shall be the plan administrator (as defined in Section 3(16)(A) of
ERISA). The Company delegates its duties under the Plan to the Administrator.
The Administrator may delegate certain of his or her duties as provided
hereunder to one or more of the Employees of the Company. The Administrator and
his or her delegates shall be named fiduciaries of the Plan to the extent
required by ERISA. The Administrator shall enforce the Plan in accordance with
its terms, and shall be charged with the general administration of the Plan. In
accordance with Section 4.5, the Administrator shall have all powers and duties
necessary to accomplish his or her purposes, including but not limited to, the
following:

(1) To determine all questions relating to the eligibility of Employees to
receive payments hereunder;

(2) To construe and interpret the terms and provisions of the Plan;

(3) To determine and compute the amount and timing of payments payable to
Eligible Employees;

(4) To issue directions to the Company concerning all benefits which are to be
paid from the Company’s general assets pursuant to the provisions of the Plan,
and warrant that all such directions are in accordance with the Plan;

(5) To maintain all the necessary records for the administration of the Plan;

(6) To provide for disclosure of all information and filing or provision of all
reports and statements to Eligible Employees or governmental bodies as shall be
required by ERISA;

 

9



--------------------------------------------------------------------------------

(7) To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof; and

(8) To establish claims procedures consistent with regulations of the Secretary
of Labor for presentation of claims by Eligible Employees for Plan benefits,
consideration of such claims, review of claim denials and issuance of decisions
on review. Such claims procedures at a minimum shall consist of the following:

(A) The Administrator or its delegates shall notify Eligible Employees of their
right to claim benefits under the claims procedures, may make forms available
for filing such claims, and shall provide the name of the person or persons with
whom such claims should be filed.

(B) The Administrator or his or her delegates shall establish procedures for
action upon claims initially made and the communication of a decision to the
claimant promptly and, in any event, not later than ninety (90) days after the
date of the claim, unless special circumstances require an extension for
processing the claim. If an extension is required, notice of the extension shall
be furnished to the claimant prior to the end of the initial 90-day period,
which notice shall indicate the reasons for the extension and the expected
decision date. The extension shall not exceed ninety (90) days. The claim may be
deemed by the claimant to have been denied for purposes of further review
described below in the event a decision is not furnished to the claimant within
the period described in the preceding three sentences. Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (1) the specific reason or reasons
for the denial, (2) specific references to any provisions of the Plan on which
the denial is based, (3) a description of any additional material or information
necessary for the claimant to perfect his claim with an explanation of why such
material or information is necessary, and (4) an explanation of the procedure
for further reviewing the denial of the claim under the Plan, including a
statement of the right of the claimant to bring an action under Section 502(a)
of ERISA following an adverse benefit determination on review.

(C) The Administrator shall establish a procedure for review of claim denials,
such review to be undertaken by the Administrator. The review given after denial
of any claim shall be a full and fair review with the claimant or his duly
authorized representative having sixty (60) days after receipt of denial of his
claim to request such review. The claimant shall have the right to submit
documents, records, issues, comments and other information in writing which
relates to the claim for benefits, all of which shall be taken into account
regardless of whether it was submitted in the initial benefit determination. The
claimant shall be provided upon request and at no charge reasonable access to,
and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. The review shall take into account all comments,
documents, records and other information submitted by the claimant, regardless
of whether such information was submitted or considered in the initial benefit
determination.

 

10



--------------------------------------------------------------------------------

(D) The Administrator shall establish a procedure for issuance of a decision by
the Administrator not later than sixty (60) days after receipt of a request for
review from a claimant unless special circumstances, such as the need to hold a
hearing, require an extension of time for processing the claim. If the
Administrator determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial sixty (60)-day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to render the determination on review. In no event
shall such extension exceed a period of sixty (60) days from the end of the
initial period.

(E) The Administrator shall provide a claimant with written notice of the Plan’s
benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant (1) the specific reason or reasons for the adverse
determination; (2) reference to the specific plan provisions on which the
benefit determination is based; (3) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and (4) a statement of the claimant’s right to bring an action
under Section 502(a) of ERISA.

4.2 - Transmittal of Information.

In order to enable the Administrator to perform his or her functions under the
Plan, the Company shall supply full and timely information to the Administrator
on all matters relating to the Weekly Base Compensation of Eligible Employees,
their employment, retirement, death, or the cause for termination of employment
and such other pertinent facts as may be required.

4.3 - Compensation, Expenses, Indemnity and Liability.

(a) The Administrator and his or her delegates shall serve without compensation
for their services hereunder.

(b) The Administrator is authorized at the expense of the Company to employ such
legal counsel, and make use of clerical or other personnel, as he or she may
deem advisable to assist in the performance of his or her duties hereunder.

 

11



--------------------------------------------------------------------------------

(c) To the extent permitted by applicable law, the Company shall indemnify and
save harmless the Administrator and any Employee of the Company to whom the
Administrator has delegated his or her duties under the Plan against any and all
expenses, liabilities and claims, including legal fees paid to defend against
such liabilities and claims, arising out of their discharge of responsibilities
in good faith under the Plan, excepting only expenses, liabilities and claims
arising out of willful misconduct. This indemnity shall not preclude such
further indemnities as may be available under insurance purchased by the Company
or provided by the Company under any by-law, agreement, vote of stockholders or
disinterested directors or otherwise, as such indemnities are permitted under
state law. Payments with respect to the indemnity and payments of expenses or
fees shall be made from the general assets of the Company.

4.4 - Manner of Administering.

The Administrator shall have full discretion to construe and interpret the terms
and provisions of the Plan, and shall have full discretion to carry out his or
her other powers and duties. The actions, interpretations or constructions of
the Administrator shall be final and binding on all parties, including but not
limited to the Company and any Eligible Employee, except as otherwise provided
by law.

ARTICLE V.

AMENDMENT AND TERMINATION

5.1 - Amendments and Termination.

The Vice President, Human Resources, of the Company, or any other person whom
the Chief Executive Officer of the Company has designated as having the power to
amend the Plan, shall have the power to terminate the Plan and to amend the Plan
from time to time and to amend further or cancel any such amendment. Any
amendment shall be effective in the manner and at the time therein set forth,
and the Company and all Eligible Employees shall be bound thereby.

5.2 - Discontinuance or Termination of Plan.

It is the expectation of the Company that the Plan will be continued until all
payments are made that may be payable under the Plan, but continuance of the
Plan is not assumed as a contractual obligation of the Company. In the event
that the Plan is terminated, no Eligible Employee shall have any claim against
any of the assets of the Company. The power to terminate the Plan rests with the
officer or officers of the Company set forth in Section 5.1.

ARTICLE VI.

MISCELLANEOUS

6.1 - Limitation on Eligible Employees’ Rights.

(a) Payments made under the Plan shall not give any Employee the right to be
retained in the Company’s employ or any right or interest under the Plan other
than as herein provided. The Company reserves the right to dismiss any Employee
without

 

12



--------------------------------------------------------------------------------

any liability for any claim against the Company. Inclusion under the Plan will
not give any Eligible Employee any right to claim any benefit hereunder except
to the extent such right has specifically become fixed under the terms of the
Plan. An Eligible Employee shall not have any recourse toward satisfaction of
such benefit becoming fixed under the terms of the Plan from other than the
general assets of the Company.

(b) Payments made under the Plan shall not give any Employee the right to any
benefits provided only to Employees retained in the Company’s employ (e.g., the
Company’s health and dental plans). Except as may otherwise be required by law
or set forth specifically in such plans, such benefits shall be terminated as of
the Employee’s Severance Date.

6.2 - Unsecured General Creditor.

All Eligible Employees and their heirs, successors, assigns and personal
representatives shall have no legal or equitable rights, claims, or interest in
any specific property or assets of the Company with respect to benefits payable
under the Plan. No assets of the Company shall be held under any trust, or held
in any way as collateral security for the fulfillment of the obligations of the
Company under the Plan. The Company’s assets shall be, and remain, the general,
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of all Eligible Employees
shall be no greater than those of unsecured general creditors.

6.3 - Withholding.

There shall be deducted from each payment under the Plan all taxes that are
required to be withheld by the Company with respect to such payment. The Company
shall have the right to reduce any payment by the amount of cash sufficient to
provide the amount of said taxes.

6.4 - Restriction Against Alienation.

None of the benefits, payments, proceeds or claims of any Eligible Employee
shall be subject to any claim of any creditor and, in particular, the same shall
not be subject to attachment or garnishment or other legal process by any
creditor, nor shall any such Eligible Employee have any right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
or proceeds which he or she may expect to receive, contingently or otherwise,
under the Plan. Notwithstanding the above, benefits which are in pay status may
be subject to a court-ordered garnishment or wage assignment, or similar order,
or a tax levy.

6.5 - Governing Law.

The Plan shall be construed, administered, and governed in all respects under
applicable federal law, and to the extent that federal law is inapplicable,
under the laws of the State of California; provided, however, that if any
provision is susceptible to more than one interpretation, such interpretation
shall be given thereto as is consistent with the Plan being a welfare benefit
plan within the meaning of Section 3(1) of ERISA. If any provision of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

13



--------------------------------------------------------------------------------

6.6 - Headings, etc., Not Part of Agreement.

Headings and subheadings in the Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

6.7 - Instrument in Counterparts.

The Plan has been executed in several counterparts, each of which shall be
deemed an original, and said counterparts shall constitute but one and the same
instrument, which may be sufficiently evidenced by any one counterpart.

6.8 - Reorganization of the Company.

In the event of the dissolution, merger, consolidation, or reorganization of the
Company, the Plan shall terminate unless the Plan is continued by a successor
company in accordance with a resolution of its board of directors.

6.9 - Construction.

As used in the Plan, the masculine gender shall include the feminine and the
singular may include the plural, unless the context clearly indicates to the
contrary.

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed by
its duly authorized officer on the date indicated below.

 

BECKMAN COULTER, INC. By   /s/ JAMES ROBERT HURLEY   James Robert Hurley Its  
Senior Vice President Human Resources Date    February 20, 2008

 

14



--------------------------------------------------------------------------------

APPENDIX A

PARTICIPATION BY AGENCOURT EMPLOYEES

Agencourt Biosciences Corporation (“Agencourt”) shall be a “Company” under the
Plan, effective as of May 31, 2005 (the date Agencourt became a wholly-owned
subsidiary of the Company). The terms and conditions of the participation of the
Agencourt employees shall be generally-applicable terms and conditions of the
Plan, except that for Agencourt employees who were employed by Agencourt as of
May 31, 2005, “Service” shall include service with Agencourt prior to May 31,
2005, as recognized and adjusted on the records of Agencourt for seniority and
similar purposes.

 

15



--------------------------------------------------------------------------------

APPENDIX B

Special Rules Related to 2005 Reorganization

This Appendix B shall apply to Eligible Employees who are laid off as part of
the Company’s 2005 Reorganization, as well as certain Eligible Employees who
voluntarily terminate employment in connection with the Company’s 2005
Reorganization.

1. If an Eligible Employee executes, delivers and does not rescind the release
specified in Section 3.1(b) of the Plan, the Eligible Employee shall be eligible
for an extension of the ‘Continuing Medical Benefit,’ as defined below. The
number of months for which the Continuing Medical Benefit will be extended
beyond the number of months specified in Section 3 of this Appendix B is as
follows:

 

Years of Service

  

Extension of Continuing Medical Benefit

Less than 15    3 Months 15 to 24    6 Months 25 or more    12 Months

Years of Service shall be determined in accordance with Section 3.1(c) of the
Plan.

2. The Continuing Medical Benefit is the continuation of medical benefit
coverage for the Eligible Employee as in effect immediately before the Eligible
Employee’s Severance Date, in exchange for payment by the Eligible Employee of
the contribution rate charged to active Employees for such coverage. If the
Eligible Employee’s coverage immediately before his or her Severance Date
included coverage for any dependents, the Continuing Medical Benefit shall apply
to such dependents’ coverage (subject to payment by the Eligible Employee of the
contribution rate charged to active Employees for such dependents’ coverage).
Any changes to the terms of the medical benefit coverage (including changes in
the contribution rates) established by the Company for active Employees during
the period of the Continuing Medical Benefit shall apply with respect to the
Continuing Medical Benefit. With respect to participants who are eligible for
Medicare during their Continuing Medical Benefit period, medical benefits will
be paid under the Continuing Medical Benefit as if the participant is also
enrolled in Medicare, even if the participant is not actually enrolled in
Medicare.

3. Eligible Employees who do not execute and deliver the release specified in
Section 3.1(b) of the Plan, or who rescind such release, shall be entitled
(consistent with the Company’s usual policy) to three (3) months of the
Continuing Medical Benefit if the Employee has less than 15 years of Service
with the Company or six (6) months of the Continuing Medical Benefit if the
Employee has 15 or more years of Service with the Company.

 

16



--------------------------------------------------------------------------------

4. The period of any Continuing Medical Benefit shall cease as of the date the
Eligible Employee fails to pay the required premium, as determined by the
Company.

5. The expiration of the period of the extension of the Continuing Medical
Benefit shall be deemed the date of the “qualifying event” for continued
coverage under ERISA Section 601 et. seq. (commonly called “COBRA”). The period
of such COBRA continued coverage (if elected and paid for pursuant to the
Company’s procedures in accordance with the Company’s Welfare Benefits Plan)
shall commence upon the expiration of the period of the extension of the
Continuing Medical Benefit. If the Eligible Employee is not eligible for the
extension of the Continuing Medical Benefit, then the period described in
paragraph 3 above shall count as part of the Eligible Employee’s COBRA
continuation coverage period.

 

17



--------------------------------------------------------------------------------

APPENDIX C

Executive Severance Pay Provisions

This Appendix C sets forth the eligibility requirements for and benefits payable
under the executive severance pay portion of the Plan (such benefit referred to
herein as an “Executive Benefit”). Except to the extent inconsistent with the
terms of this Appendix C, all other terms of the Plan shall remain in full force
and effect with respect to Employees who fulfill the requirements of and become
entitled to an Executive Benefit under this Appendix C.

1. An Employee shall be eligible for an Executive Benefit if such Employee is an
Executive Officer, Corporate Vice President or Group Vice President of the
Company who incurs a Separation from Service with the Company at the request of
the Board of Directors of Beckman Coulter, Inc. (the “Board”) or, with the
support of the Board, the Chief Executive Officer of Beckman Coulter, Inc.;
provided, however, that no Employee shall be eligible for an Executive Benefit
if such Employee’s service with the Company is terminated for cause. Without
limiting the powers and authority of administration under Article IV, all
determinations of eligibility for an Executive Benefit shall be determined by
the Administrator, except that any determination as to whether the Administrator
(in his capacity as an executive of the Company) is eligible for an Executive
Benefit shall be made by the Company’s Chief Executive Officer.

2. The Executive Benefit payable to an Employee meeting the requirements of
Section 1 of this Appendix C (an “Eligible Executive Employee”) shall be
determined based on the Eligible Executive Employee’s Service with the Company.
The Executive Benefit shall be equal to the product of (i) the number of the
Eligible Executive Employee’s full years of Service with the Company and
(ii) two (2) times the Eligible Executive Employee’s monthly base rate of
compensation; provided, however, that the Executive Benefit shall in no event be
less than six (6) times the Eligible Executive Employee’s monthly base rate of
compensation, and shall in no event be more than eighteen (18) times the
Eligible Executive Employee’s monthly base rate of compensation. Notwithstanding
the foregoing sentence, the Executive Benefit in the case of the Chief Executive
Officer of the Company (the “CEO”) shall be equal to the product of (x) the
number of the CEO’s full years of Service with the Company and (y) three
(3) times the CEO’s monthly base rate of compensation; provided, however, that
the CEO’s Executive Benefit shall in no event be less than nine (9) times the
CEO’s monthly base rate of compensation, and shall in no event be more than
twenty-four (24) times the CEO’s monthly base rate of compensation. Payment of
the Executive Benefit is in lieu of the Basic Benefit and the Additional Benefit
otherwise payable under the Plan.

3. An Eligible Executive Employee shall be entitled to an Executive Benefit only
if the Eligible Executive Employee executes, delivers, does not revoke and
complies with all of the Eligible Executive Employee’s obligations under (i) a
general release of claims against the Company and its agents, and (ii) to the
extent requested by the Company, an agreement not to compete with the Company,
its subsidiaries and its affiliates and/or not to solicit the employees or
customers of the Company, its subsidiaries and its affiliates (the “Release and
Noncompetition Agreement”). The Release and Noncompetition Agreement shall be in
a form acceptable to the

 

18



--------------------------------------------------------------------------------

Company. Notwithstanding anything in the Plan to the contrary, if an Eligible
Executive Employee revokes or fails to execute and deliver the Release and
Noncompetition Agreement in accordance with the preceding two sentences, such
Eligible Executive Employee shall receive no benefits under this Plan.
Furthermore, if an Eligible Executive Employee fails to comply with all of the
Eligible Executive Employee’s obligations under the Release and Noncompetition
Agreement (including, for example, by engaging in competition with the Company),
(i) the release of claims against the Company shall continue to apply, (ii) the
Eligible Executive Employee shall not be entitled to payment of any benefits
under this Plan that had not been paid as of the date the Eligible Executive
Employee first failed to comply with any of such obligations, and (iii) the
Company shall be entitled to recoup any benefits under this Plan that were paid
after the date the Eligible Executive Employee first failed to comply with any
of such obligations.

4. Payment of the Executive Benefit shall be made in accordance with
Section 3.2.

 

19



--------------------------------------------------------------------------------

APPENDIX D

PARTICIPATION BY DAKO COLORADO EMPLOYEES AND

SPECIAL TRANSITIONARY RULES

1. Participation by Dako Colorado Employees. Dako Colorado, Inc. (“Dako”) shall
be a “Company” under the Plan immediately upon the Company’s acquisition of
Dako. The terms and conditions of the participation of Dako employees shall be
the generally-applicable terms and conditions of the Plan, except as set forth
in this Appendix D. For Dako employees who were employed by Dako as of the date
of the Company’s acquisition of Dako, “Service” shall include service with Dako
prior to such acquisition date, as recognized and adjusted on the records of
Dako for seniority and similar purposes.

2. Special Transition Rule for Initial Dako Participants. Notwithstanding
Section 1 of this Appendix D, for individuals who were employees of Dako as of
the date of the Company’s acquisition of Dako and who become entitled to
benefits under the Plan as a result of a layoff by the Company that occurs on or
before December 31, 2009, (i) the Separation Pay Benefit shall, in lieu of any
other Separation Pay Benefit under the Plan and not in addition thereto, be
equal to two weeks of Weekly Base Compensation for each year of Service, and
(ii) such Separation Pay Benefit shall only be payable if such individual
executes and delivers a valid release of all claims against the Company and its
agents in a form acceptable to the Company, and such individual does not revoke
such release within a time period required by law for the revocation of a
release.

3. Special Transition Rule. A Dako employee is (and at the time of the Company’s
acquisition of Dako, was) subject to a written agreement expressly setting forth
such employee’s entitlement to separation pay benefits in the event such
employee becomes entitled to benefits as a result of a layoff that occurs on or
before April 29, 2008. Accordingly, and notwithstanding Section 1 of this
Appendix D, if such employee becomes entitled to benefits under the Plan as a
result of a layoff by the Company that occurs on or before April 29, 2008,
(i) the Separation Pay Benefit shall, in lieu of any other Separation Pay
Benefit under the Plan and not in addition thereto, be 17.33 weeks of Weekly
Base Compensation (regardless of such employee’s Service), and (ii) such
Separation Pay Benefit shall only be payable if such employee executes and
delivers a valid release of all claims against the Company and its agents in a
form acceptable to the Company, and does not revoke such release within a time
period required by law for the revocation of a release.

4. Employees Entitled to Dako Denmark Benefits not Eligible. Notwithstanding
Section 1 of this Appendix D, any employee who, as determined by the Company, is
eligible (or could become eligible by applying) for a severance or similar
benefit payable by Dako Denmark or for which Dako Denmark retained or assumed
any liability in connection with the Company’s acquisition of Dako, shall not
participate in this Plan and shall not be entitled to any benefits under this
Plan.

 

20